USCA11 Case: 21-12116      Date Filed: 05/16/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12116
                   Non-Argument Calendar
                   ____________________

RENE MARTINEZ,
                                              Plaintiff-Appellant,
versus
COMMISSIONER OF SOCIAL SECURITY,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
             D.C. Docket No. 6:20-cv-00211-EJK
                   ____________________
USCA11 Case: 21-12116        Date Filed: 05/16/2022     Page: 2 of 7




2                      Opinion of the Court                21-12116



Before JILL PRYOR, BRANCH, and LAGOA, Circuit Judges.
PER CURIAM:
        Rene Martinez appeals the district court’s order affirming
the Commissioner of the Social Security Administration’s (the
“Commissioner”) denial of his applications for a period of disabil-
ity, disability insurance benefits (“DIB”), and supplemental security
income (“SSI”). He argues that the Administrative Law Judge
(“ALJ”) failed to provide an adequate explanation for discounting
his testimony regarding his pain and limitations as inconsistent
with the record. He further notes that his testimony was corrobo-
rated by the record and that the ALJ failed to address the factors
provided in 20 C.F.R. § 416.929(c)(3) for evaluating his subjective
testimony.
                                 I.
       Because the Appeals Council declined to review the ALJ’s
decision denying Martinez’s applications for disability benefits, we
review the ALJ’s decision as the Commissioner’s final decision.
Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001). We review
the decision to determine whether it “is supported by substantial
evidence and whether the correct legal standards were applied.”
Schink v. Comm’r of Soc. Sec., 935 F.3d 1245, 1257 (11th Cir. 2019).
Substantial evidence is “such relevant evidence as a reasonable per-
son would accept as adequate to support a conclusion.” Doughty,
USCA11 Case: 21-12116         Date Filed: 05/16/2022    Page: 3 of 7




21-12116               Opinion of the Court                         3

245 F.3d at 1278 (quoting Falge v. Apfel, 150 F.3d 1320, 1322 (11th
Cir. 1998)).
                                 II.
       “An individual claiming Social Security disability benefits
must prove that she is disabled.” Moore v. Barnhart, 405 F.3d 1208,
1211 (11th Cir. 2005). The ALJ uses a five-step, sequential evalua-
tion process to determine whether a claimant is disabled. Winschel
v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011). Of
relevance to this appeal, at the fourth sequential step, the ALJ for-
mulates a “residual functional capacity” (“RFC”) by considering a
claimant’s “ability to meet the physical, mental, sensory, and other
requirements of work.” 20 C.F.R. § 404.1545(a)(4). The RFC is the
most a claimant can do despite her restrictions. Id. § 404.1545(a)(1).
The ALJ examines all relevant medical and other evidence, includ-
ing any statements about what the claimant can still do provided
by medical sources and descriptions and observations by the claim-
ant, her family, her neighbors, her friends, or others, of her limita-
tions, including limitations resulting from pain.                  Id.
§ 404.1545(a)(3). A sedentary job classification, which involves lift-
ing no more than ten pounds at a time and occasionally lifting or
carrying articles like docket files, ledgers, and small tools, is the
lowest physical exertion requirement that an ALJ can assess in mak-
ing a disability determination. Id. § 404.1567(a).
      For a claimant to establish disability based on his own testi-
mony of pain or other subjective symptoms, he must show: (1) ev-
idence of an underlying medical condition, and (2) either objective
USCA11 Case: 21-12116         Date Filed: 05/16/2022     Page: 4 of 7




4                       Opinion of the Court                 21-12116

medical evidence that confirms the severity of the alleged pain aris-
ing from that condition, or that the objectively determined medical
condition is of such a severity that it can be reasonably expected to
give rise to the alleged pain. Wilson v. Barnhart, 284 F.3d 1219,
1225 (11th Cir. 2002). “The claimant’s subjective testimony sup-
ported by medical evidence that satisfies the standard is itself suffi-
cient to support a finding of disability.” Holt v. Sullivan, 921 F.2d
1221, 1223 (11th Cir. 1991). “[I]n certain situations, pain alone can
be disabling, even when its existence is unsupported by objective
evidence.” Foote v. Chater, 67 F.3d 1553, 1561 (11th Cir. 1995).
       In evaluating the claimant’s statements as to the intensity of
his symptoms, the ALJ considers: the claimant’s daily activities; the
type, dosage, and effectiveness of medication; the claimant’s treat-
ment; and any conflicts between the claimant’s statements and the
evidence. See 20 C.F.R. § 416.929(c)(3). The ALJ must consider
these factors in light of the other evidence in the record. Id.
§ 404.1529(c)(4). We will not disturb a clearly articulated credibil-
ity finding if supported by substantial record evidence. Foote,
67 F.3d at 1562. The ALJ is not required to discuss every piece of
evidence, so long as the ALJ’s decision is not a broad rejection and
there is enough for us to conclude that the ALJ considered the med-
ical condition as a whole. Dyer v. Barnhart, 395 F.3d 1206, 1210
(11th Cir. 2005); see also Jamison v. Bowen, 814 F.2d 585, 588–90
(11th Cir. 1987) (explaining that our function is to ensure that the
ALJ’s decision “was based on a reasonable and consistently applied
standard, and was carefully considered in light of all the relevant
USCA11 Case: 21-12116         Date Filed: 05/16/2022     Page: 5 of 7




21-12116                Opinion of the Court                         5

facts” (quoting Parker v. Bowen, 788 F.2d 1512, 1521 (11th Cir.
1986) (en banc)).
        Where proof of a disability is based upon subjective evi-
dence and a credibility determination is a critical factor in the deci-
sion, if the ALJ discredits the claimant’s testimony as to his subjec-
tive symptoms, the ALJ must either explicitly discredit such testi-
mony or the implication from the ALJ’s opinion must be so clear
as to amount to a specific credibility finding. Foote, 67 F.3d at 1562.
A lack of an explicit credibility finding becomes a ground for re-
mand when credibility is critical to the outcome of the case. Id.
But remand is not warranted unless an error shows “unfairness” or
“clear prejudice.” Edwards v. Sullivan, 937 F.2d 580, 586 (11th Cir.
1991) (quoting Smith v. Schweiker, 677 F.2d 826, 830 (11th Cir.
1982)) (affirming the Commissioner’s decision to deny DIB where
the claimant was not adequately informed of her right to counsel
because the Commissioner’s decision was supported by substantial
evidence appearing in the record as a whole and the claimant did
not show that she was prejudiced by the error).
         For example, in Foote, we determined that the ALJ had
failed to make a sufficient explicit or implicit credibility finding in
discrediting the claimant’s testimony as to the extent of her pain
and remanded to the district court for such a determination. 67
F.3d at 1562–63. In reaching this conclusion, we explained that a
credibility finding was crucial to assessing the claimant’s subjective
complaints to determine her overall RFC. Id. at 1562. But, we ex-
plained, the ALJ had failed to identify any inconsistencies between
USCA11 Case: 21-12116         Date Filed: 05/16/2022    Page: 6 of 7




6                      Opinion of the Court                 21-12116

the claimant’s statements to her physicians and those made on her
application for disability benefits or at her administrative hearing,
and no vocational expert was called to determine her realistic abil-
ity to find work. Id. at 1562. We further stated that the claimant’s
testimony that she could still cook and shop was insufficient sup-
port for the ALJ’s conclusion that her pain was not disabling and
that the ALJ had failed to consider the entire record, such as the
fact that the claimant’s pain was so great that she had trouble put-
ting on her bra. Id. In Lewis v. Callahan, 125 F.3d 1436, 1441 (11th
Cir. 1997), we also explicitly rejected the idea that participation in
everyday activities with short duration, such as housework and
fishing, automatically disqualifies a claimant from disability.
       In this case, the ALJ’s general statement that Martinez’s tes-
timony regarding the extent of his pain and limitations was incon-
sistent with the record failed to provide an explicit and adequate
explanation for discrediting this testimony. Moreover, the impli-
cation as to Martinez’s credibility was not obvious from the ALJ’s
opinion that merely summarized portions of the medical evidence
showing mild to moderate test results, which were not necessarily
inconsistent with Martinez’s descriptions of his pain and limita-
tions. And this error was not harmless, given that the ALJ found
that Martinez was limited to sedentary work, the lowest job classi-
fication, and arguably the outcome may have been different had
the ALJ not discredited Martinez’s testimony.
      Accordingly, we reverse the judgment of the district court
and remand to the district court to vacate the Commissioner’s
USCA11 Case: 21-12116      Date Filed: 05/16/2022   Page: 7 of 7




21-12116             Opinion of the Court                      7

decision and to remand to the Commissioner for further proceed-
ings consistent with this opinion.
      REVERSED AND REMANDED.